Citation Nr: 1132767	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  08-15 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for migraines.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to April 1978.  

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which, inter alia, denied service connection for the issues currently on appeal.  

The Veteran also had perfected an appeal of an issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  However, that issue was resolved in the Veteran's favor in an April 2011 rating decision.  The Veteran has not appealed either the initial rating or effective date assigned for that condition.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the Veteran must separately appeal these downstream issues).  Therefore, that issue is not before the Board.

As support for her claim, the Veteran presented testimony at a hearing before the undersigned Veterans Law Judge at the RO (Travel Board hearing) in June 2009.  The hearing transcript has been associated with the claims file and has been reviewed.   

The case was previously before the Board in September 2009, at which time the Board remanded the issues currently on appeal, along with the favorably-resolved issue of service connection for PTSD, for further evidentiary development.  It has now returned to the Board and is again ready for appellate action.



FINDINGS OF FACT

1.  There is medical evidence of a current diagnosis of migraine headaches.

2.  While there is evidence of treatment for tension headaches and sinus headaches during service, there is no evidence of a diagnosis of, or treatment for, migraine headaches during service.

3.  There is probative evidence against a link between the Veteran's migraine headaches and her military service.

4.  There is medical evidence of a back disorder, currently diagnosed as degenerative disc disease with localized degenerative changes at L2 and L3, lumbar spine.

5.  There is evidence of treatment for back strain during service, but it was acute and transitory, resolving with treatment.

6.  There is probative evidence against a link between the Veteran's low back disorder and her military service.


CONCLUSIONS OF LAW

1.  Migraine headaches were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  A low back disorder was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in October 2006.  This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate her claim, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence she was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, Quartuccio, supra.

Further, the October 2006 VCAA letter from the RO advised the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, she has received all required notice in this case, such that there is no error in content. 

The RO also correctly issued the October 2006 VCAA notice letter prior to the May 2007 determination on appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. At 120.  Thus, there is no timing error with regard to the VCAA notice.  

With respect to the duty to assist, the RO has obtained the Veteran's service treatment records (STRs) and VA treatment records.  The Veteran and her representative also have submitted lay statements in support of her claim.  Additionally, the Veteran was provided an opportunity to testify at a hearing before the undersigned Veterans Law Judge.  Finally, she was provided a VA examination in connection with his claim.  There is no indication that any additional evidence remains outstanding, and the duty to assist has been met.  38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its September 2009 remand.  Specifically, the RO was instructed to, inter alia, obtain VA records of treatment for migraine headaches and the low back, request from the Veteran information concerning any private treatment records of her migraine headaches and low back, and to provide the Veteran VA examinations to determine the nature and etiology of her migraine headaches and low back disorder.  In this respect, the RO obtained VA treatment records for the relevant time period and associated these records with the claims file.  It also sent the Veteran a request for private treatment records in December 2009, to which the Veteran failed to respond.  Further, the Veteran was provided a VA examination March 2011.  The Board finds that the March 2011 VA examination report substantially complies with the Board's September 2009 remand directives as the VA examiner responded to the questions posed in the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be demonstrated either by showing direct service incurrence or aggravation, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third Caluza elements discussed above.  Savage, 10 Vet. App. at 495-496.  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including arthritis).  This presumption, however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status generally do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the U.S. Court of Appeals for Veterans Claims (Court) emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).



A.  Migraines

In this case, the Veteran asserts that her currently diagnosed migraine headaches had their onset during service, and that she has experienced migraine headaches since that time.  See the Veteran's statement dated in May 2008 and Travel Board hearing transcript dated in June 2009.

As previously noted, the first requirement for any service connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, a recent VA examination in March 2011 provided a diagnosis of migraine headaches.  Thus, there is sufficient evidence of a current disorder.  Consequently, the determinative issue is whether the Veteran's migraine headaches are somehow attributable to her military service.  See Watson, supra.  See, too, Maggitt, 202 F.3d at 1375; D'Amico, 209 F.3d at 1326; Hibbard, 13 Vet. App. at 548; and Collaro, 136 F.3d at 1308.  It is in this critical respect that the Veteran's claim fails.

A review of the Veteran's STRs reveals that she received treatment for headaches on multiple occasions in 1974, 1976, and 1977.  During a treatment session in March 1976, she reported that her headaches were triggered by flying in a plane in July 1973.  Thereafter, during the 1.5 years that she was on flight status, she experienced headaches one to two times weekly on average.  When she went off flight status in September 1974, the headaches stopped for one month, then returned.  At the time of the March 1976 examination, the Veteran reported headaches during flight.  She reported an increase in intensity, frequency, and duration of her headaches.  During service, the Veteran received varying diagnoses for her headaches, including tension headaches and sinus headaches.  She was prescribed Valium to treat her headaches.  However, STRs dated in 1978 show no additional complaints of headaches.  Her separation examination in April 1978 also noted no history of headaches during service.

Post-service, evidence of record reflects an initial documentation of migraine headaches in September 2005.  See VA treatment record dated in September 2005.  While the Veteran has reported continuity of symptomatology since service, she nevertheless has acknowledged that a considerable period of time passed between the time of her discharge from service and the time when she was actually diagnosed with migraine headaches.  See June 2009 Travel Board hearing transcript.  

Furthermore, despite her assertions that she has experienced headaches since service, there is simply no evidence, medical or otherwise, to support such assertions.  Initially, despite her testimony that she was diagnosed with migraine headaches by her gynecologist, Dr. Hodges, prior to September 2005, no such treatment records have been identified or submitted by the Veteran.  Furthermore, the lay statements the Veteran submitted in November 2006 and December 2006, from her then-fiancé and her friend, also were silent with regard to an onset date for her migraine headaches.  Additionally, during her years of treatment with VA, the Veteran simply has never alluded to having experienced migraine headaches since service.  

Thus, the Board finds no evidence of non-chronic migraine headaches in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. 494-97.  

As to a nexus between the Veteran's current migraine headaches and her active military service, the findings of the March 2011 VA examiner provide strong evidence against the claim.  Specifically, the VA examiner noted that the headaches for which the Veteran received treatment during service were diagnosed as tension headaches or sinus headaches.  He also noted that her separation examination did not indicate headache problems.  The VA examiner stated that, while the Veteran had a currently listed diagnosis of migraine headaches, he could find no objective evidence for this diagnosis in private or VA treatment records.  He could find no records of treatment for migraine headaches from time of separation until 2004.  Therefore, there is no nexus of treatment or objective evidence that the Veteran's current headaches are of the same type as those treated during service.  See VA examination report dated in March 2011.  

Furthermore, the Veteran has acknowledged that none of her treating physicians have indicated that her current migraine headaches are the same type of headaches she experienced during military service.  See June 2009 Travel Board hearing transcript.  

Since there is no contrary medical examination of record, the Board finds that the March 2011 VA examination report is entitled to great probative weight and provides negative evidence against the claim for service connection.  

The Board emphasizes that, while the Veteran is competent to state that she has experienced headaches over time and received treatment for symptomatology thereof, she is not competent to render an opinion as to the medical etiology of her current migraine headaches, absent evidence showing that she has medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Cromer v. Nicholson, 19 Vet. App. 215, 217-18.  

B.  Low Back Disorder

In this case, the Veteran asserts that she has a low back disorder that began in service.  See the Veteran's statement dated in May 2008 and Travel Board hearing transcript dated in June 2009.

As previously noted, the first requirement for any service connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, a recent VA examination in March 2011 provided a diagnosis of degenerative disc disease with localized degenerative changes at L2 and L3, lumbar spine.  Thus, there is sufficient evidence of a current low back disorder.  Consequently, the determinative issue is whether the Veteran's low back disorder is somehow attributable to her military service.  See Watson, supra.  See, too, Maggitt, 202 F.3d at 1375; D'Amico, 209 F.3d at 1326; Hibbard, 13 Vet. App. at 548; and Collaro, 136 F.3d at 1308.  It is in this critical respect that the Veteran's claim fails.

A review of the Veteran's STRs reveals that she received treatment for low back pain throughout 1975 and a few times in 1977 while in service.  She was initially treated for low back pain in April 1975, when she complained of persistent low back pain for three months.  She felt no relief with two weeks of bed rest.  Pain was coincidental with the absence of menstrual periods, which had been ongoing for four months at the time.  Physical examination revealed normal posture, no muscle spasm, and full range of motion of the spine.  An X-ray taken of the spine at the time revealed acute sacral lumbar angle, but no other gross changes.  It was interpreted as normal.  The examiner indicated that the low back pain may be related to the Veteran's gynecological problems.  The diagnosis was felt to be mild lumbosacral strain.  The Veteran subsequently continued to complain of back pain on many occasions in 1975.  She was prescribed Valium for her back pain.  Additionally, she received physical therapy and was given exercises to relieve her back pain.  The Veteran was again seen for back pain in January 1977.  In November 1977, she complained of backaches with prolonged standing after being involved in a motor vehicle accident one month prior.  Examination of the back was normal at the time.  STRs dated in 1978 show no additional complaints of back pain or other symptomatology of the back.  Her separation examination in April 1978 also noted no history of back pain or other symptomatology during service.

Post-service, evidence of record reflects an initial documentation of back pain in September 2005.  See VA treatment record dated in September 2005.  During a January 2006 VA treatment session, the Veteran reported back pain that had persisted for 20 years.  However, the Board notes that, even if that statement were true, it would date the onset of the Veteran's back symptomatology to 1986, approximately eight years after the Veteran was discharged from service.  

Furthermore, the Board acknowledges that the Veteran has reported continuity of symptomatology since service, and testified that she began post-service treatment for her back in 1980.  See June 2009 Travel Board hearing transcript.  However, the Board finds that she is not credible in this regard.  

At the outset, the Board notes that credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  

In this case, while the Veteran's contentions regarding treatment for back symptomatology are supported by her STRs, the fact that her STRs show no complaints related to her back after 1977, and that she made no complaints concerning her back during her April 1978 separation examination, does not support her contentions that she had continuity of symptomatology following her earlier in-service complaints.  
  
Furthermore, despite her assertions that she has experienced back pain since service, there is simply no evidence, medical or otherwise, to support such assertions.  Significantly, despite her testimony that she sought treatment for her back pain in 1980, no such treatment records have been identified or submitted by the Veteran, and no lay statements have been submitted to support such assertion of treatment.  Furthermore, the lay statements the Veteran submitted in November 2006 and December 2006, from her then-fiancé and her friend, also were silent with regard to an onset date for her back disability.  

Thus, based on the foregoing, which shows interest and bias in the Veteran's contentions related to her claim for VA benefits, the Board finds that the Veteran is not credible to the extent that she reports that she has had back symptomatology since active service.  See also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).

Therefore, the Board finds no evidence of non-chronic back disability in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. 494-97.  

As to a nexus between the Veteran's current back disability and her active military service, the findings of the March 2011 VA examiner provide strong evidence against the claim.  Specifically, the VA examiner noted that, while the Veteran received treatment for low back strain during service, her separation examination did not indicate any back problems.  The VA examiner stated that he could find no records of treatment for back pain until 2005.  No X-rays of the spine had been taken until the March 2011 VA examination.  Therefore, there is no nexus of treatment and the Veteran's degenerative disc disease is most likely age-related.  See VA examination report dated in March 2011.  

Furthermore, no medical evidence supports the assertion that the disorder is linked to the Veteran's service.  See Boyer, 210 F.3d 1351; Maggitt, 202 F.3d 1370.  Specifically, no post-service medical records obtained by VA or submitted by the Veteran link her low back disorder to service.  

Since there is no contrary medical examination of record, the Board finds that the March 2011 VA examination report is entitled to great probative weight and provides negative evidence against the claim for service connection.  

The Board emphasizes that, while the Veteran is competent to state that she has experienced back pain over time and received treatment for symptomatology thereof, she is not competent to render an opinion as to the medical etiology of her current low back disorder, absent evidence showing that she has medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Cromer v. Nicholson, 19 Vet. App. 215, 217-18.  


ORDER

Service connection for migraines is denied.

Service connection for a low back disorder is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


